Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a method of controlling stress variation during pulsed DC PVD comprising:
Providing a chamber for deposition with a substrate on a platen, the platen containing a recess the substrate is placed over;
Generating plasma between a target and anode ring;
Applying a first magnetic field proximate the target to localize plasma adjacent the target;
Applying RF power to the substrate;
Supplying a second magnetic field adjacent the substrate from a magnet array in the platen recess, the second magnetic field not substantially interacting with any other field, including the first field, and acting to steer ions to selected portions of the substrate;
Compacting the material layer on the substrate using the ions to obtain a stress variation at the center of the substrate within 400MPa of the stress at the periphery of the substrate.

While prior art discloses knowledge in the art of pulsed magnetron PVD deposition systems with magnets at the target and substrate, and use of recesses within the substrate support for magnet arrays and methods to reduce stress variations (see prior art as cited in prior office actions), none of the prior art teaches nor suggests all of these features with both an open recess in the platen containing an array that generates a field not affected by another field remote from the platen and obtaining a stress variation between the center and periphery of the substrate of less than 400MPa.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794